711 N.W.2d 42 (2006)
474 Mich. 1085
Sheila BEAUCHAMP, Garth Beauchamp, Roger Beyer, Karen Beyer, Barbara Biswabic, Kenneth Biswabic, Michael Cahill, Central Super Market, Inc., Nancy L. Chereskin, Jeffrey Church, Lori Cox, John Cox, Gene Davis, Karen Fredrickson, Douglas Fredrickson, Linda Granquist, Janet Gude, Paul Gude, Debra Helgren, Kenneth Helgren, Shari Julian, Allan Julian, Gina Koski, Lori Machus, James Machus, Machus Rentals Partnership, Ora Martin, William Martin, Mary Martinucci, Eugene Martinucci, Stephanie Martinucci, Mark Martinucci, Denise Morelli, Jill Nekhay, John Nekhay, Donald Okler, Sandra Orchard, Steven Orchard, Shirley Pearson, Allan Pearson, Jim Peterson, Laverne Quick, Leroy Quick, Michael Quick, Marjorie Schiavo, Eugene Schiavo, Donna Sleeter, Shari Sleeter, Deborah Sleik, Dennis Sleik, Lynn Sorce, Joseph Sorce, Carol Sorenson, Stephen Sorenson, Nicole Stanchina, Scott Stanchina, Carol Tobey, Albert Tobey, Vickie Vanlaanen, Joseph Vanlaanen, Juanita Weber, James Weber, Nora Weinfurter, and Robert Weinfurter, Plaintiffs-Appellants,
v.
FORD MOTOR COMPANY and Kingsford Products Company, Defendants-Appellees.
Docket No. 129279, COA No. 256175.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the application for leave to appeal the May 24, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would grant leave to appeal.